DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the upper surface of the second conductive layer has a convex shape and each having a first surface in contact with the internal insulating layer and a second surface opposing the first surface (note: the first conductive layer) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations wherein the upper surface of the second conductive layer has a convex shape is vague and indefinite. Figure 3 of the applicants drawing discloses a recess in the first conductive portion which shows a concave portion; the examiner unclear on how the second conductive layer has a convex shape  Wherein the specifications or drawings clearly discusses these claimed limitations. How can a tiny curve/slope be considered a convex portion?
Claim 8 recites the limitation "the cover insulating layers" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim. Was the claim intended to depend upon claim 7 which introduces a cover layer being added to the claimed invention?
Regarding claim 13, the limitations “each having a first surface in contact with the internal insulating layer and a second surface opposing the first surface” is vague an indefinite. The examiner is unclear on how a first conductive layer is in contact with the internal insulating layer if the second conductive layer is interposed between the first conductive layer and the internal insulating layer. Wherein the specifications or drawings clearly discusses these claimed limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US 2017/0178790).
	Regarding claim 1, Kim et al. (figures 1-2/4e and para 0065-0071) discloses a body (see figures 1-2/4e); an internal insulating layer (20) disposed in the body; insulating walls (31) disposed on the internal insulating layer; coil patterns including first conductive layers (41b) disposed between adjacent ones of the insulating walls (see figure 4e), and second conductive layers (41a) disposed between the first conductive layers and internal surfaces of the insulating walls (see figure 4e), wherein an upper surface of the first conductive layer is in contact with an upper surface of the second conductive layer (see figure 4e).
Regarding claim 2, Kim et al. (para 0043) discloses wherein an aspect ratio between the coil patterns is within a range of 3:1 to 9:1.
Regarding claim 9, Kim et al. (figures 2/4e) discloses wherein the coil patterns include first and second coil patterns respectively disposed on top and bottom surfaces of the internal insulating layer opposing each other, and the first and second coil patterns are connected to each other by a via penetrating through the internal insulating layer.
Regarding claim 10, Kim et al. (figures 2/4e) discloses wherein the coil patterns have a planar coil pattern having at least one turn centered on a core of the body as an axis.
Regarding claim 11, Kim et al. (para 0047) discloses at least one external electrode electrically connected to one end of each of the coil patterns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Okubo et al. (JP 2016225464)(English translation)
Regarding claim 3, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein the upper surface of the first conductive layer has a concave shape.
Okubo et al. (figures 5-7 and page 8, para 1-4) discloses wherein the upper surface of the first conductive layer (14b) has a concave shape.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the upper surface of the first conductive layer has a concave shape as taught by Ohkubo et al. to the inductive device of Kim et al. so as to reduce the size of the inductive device while also reducing the manufacturing cost in materials needed to make the inductive device.
Regarding claim 7, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein a cover insulating layers covering the insulating walls and the recessed portion.
Okubo et al. (figures 5-7 and page 8, para 1-4) discloses wherein a cover insulating layers covering the insulating walls and the recessed portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a cover insulating layers covering the insulating walls and the recessed portion as taught by Ohkubo et al. to the inductive device of Kim et al. so as to protect the inductive from outside elements and also reduce the chances of a short circuit occurring.
Regarding claim 12, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein a height of each of the insulating walls is greater than a height of each of the coil patterns in a stacking direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a height of each of the insulating walls is greater than a height of each of the coil patterns in a stacking direction as taught by Ohkubo et al. to the inductive device of Kim et al. so as to reduce the size of the inductive device while also reducing the manufacturing cost in materials needed to make the inductive device.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Nakamura et al. (US 2015/0035634).
Regarding claim 5, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein the insulating walls include a photosensitive insulating resin.
Nakamura et al. (para 0053) discloses wherein the insulating walls include a photosensitive insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating walls include a photosensitive insulating resin as taught by Nakamura et al. to the inductive device of Kim et al. so as to improve the thermal characteristics of the inductive device.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Lakrout et al. (US 2018/0100076). 
Regarding claim 6, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein insulating walls include a photo acid generator and one or more types of epoxy resins.
Lakrout et al. (para 0093) discloses a teaching a photo acid generator and one or more types of epoxy resins used for insulation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching a photo acid generator and one or more types of epoxy resins used for insulation as taught by Lakrout et al. to the inductive device of Kim et al. so as to enhance application characteristics such reliability, thermal and curing properties.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Okubo et al. (JP 2016225464) in further view
 Of Nakamura et al. (US 2015/0035634).
Regarding claim 8, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein the cover insulating layers each include at least one material selected from a group consisting of an epoxy resin, a polyimide resin, and a liquid crystalline polymer resin.
Nakamura et al. (para 0028) discloses wherein the cover insulating layers each include at least one material selected from a group consisting of an epoxy resin, a polyimide resin, and a liquid crystalline polymer resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the cover insulating layers each include at least one material selected from a group consisting of an epoxy resin, a polyimide resin, and a liquid crystalline polymer resin as taught by Nakamura et al. to the inductive device of Kim et al. so as to protect the inductive from outside elements and also reduce the chances of a short circuit occurring.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790).
Regarding claim 4, designing wherein the upper surface of the second conductive layer has a convex shape would have been obvious design consideration based on intended application/environment use. Such as to save in valuable production cost since less material is being used.

7.	Claims 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Lee et al. (US 6,030,877) and Okubo et al. (JP 2016225464)(English translation).
Regarding claim 13, Kim et al. (figures 1-2/4e and para 0065-0071) discloses a body (see figure 4e); an internal insulating layer (20) disposed in the body (see figure 4e); insulating walls (31) disposed on the internal insulating layer (see figure 4e); and
coil patterns including first conductive layers (41b) disposed between adjacent ones of the insulating walls (see figure 4e), and second conductive layers (41a) disposed between the first conductive layers and internal insulating layer (see figure 4e). 
Kim et al. (figures 1-2/4e) discloses wherein the second conductive layers a first surface in contact with the internal insulating layer and a second surface opposing the first surface and the first conductive layer has a second surface opposing the first surface but does not expressly discloses a first conductive layer in contact with the internal insulating layer. Also, Kim et al. does not expressly discloses a recessed portion formed on the second surface of at least one of the coil patterns and exposing at least portions the insulating walls, such that the coil patterns include a portion which becomes thicker from a central portion of the second surface towards at least one of the insulating walls.
Lee et al. (figure 1I) discloses a first conductive layer (34/36/40) in contact with the internal insulating layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first conductive layer in contact with the internal insulating layer as taught by Lee et al. to the inductive device of Kim et al. so as to improve DC resistance characteristics and inductance characteristics.
Okubo et al. (figures 5-7 and page 8, para 1-4) discloses wherein a recessed portion formed on the second surface of at least one of the coil patterns and exposing at least portions the insulating walls, such that the coil patterns include a portion which becomes thicker from a central portion of the second surface towards at least one of the insulating walls.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a recessed portion formed on the second surface of at least one of the coil patterns and exposing at least portions the insulating walls, such that the coil patterns include a portion which becomes thicker from a central portion of the second surface towards at least one of the insulating wall as taught by Ohkubo et al. to the inductive device of Kim et al. so as to reduce the size of the inductive device while also reducing the manufacturing cost in materials needed to make the inductive device.
Regarding claim 14, Kim et al. (para 0043) discloses wherein an aspect ratio between the coil patterns is within a range of 3:1 to 9:1.
Regarding claim 15, Ohkubo et al. (figure 7) discloses wherein the recessed portion protrudes to the first conductive layers on a cross-sectional surface of the coil patterns.
Regarding claim 18, Okubo et al. (figures 5-7 and page 8, para 1-4) discloses wherein a cover insulating layers covering the insulating walls and the recessed portion.

Regarding claim 20, Kim et al. (figures 2/4e) discloses wherein the coil patterns include first and second coil patterns respectively disposed on top and bottom surfaces of the internal insulating layer opposing each other, and the first and second coil patterns are connected to each other by a via penetrating through the internal insulating layer.

8.	Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Lee et al. (US 6,030,877) and Okubo et al. (JP 2016225464)(English translation) in further in view of Nakamura et al. (US 2015/0035634).
Regarding claim 16, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein the insulating walls include a photosensitive insulating resin.
Nakamura et al. (para 0053) discloses wherein the insulating walls include a photosensitive insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating walls include a photosensitive insulating resin as taught by Nakamura et al. to the inductive device of Kim et al. so as to improve the thermal characteristics of the inductive device.
Regarding claim 19, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein the cover insulating layers each include at least one material selected from a group consisting of an epoxy resin, a polyimide resin, and a liquid crystalline polymer resin.
Nakamura et al. (para 0028) discloses wherein the cover insulating layers each include at least one material selected from a group consisting of an epoxy resin, a polyimide resin, and a liquid crystalline polymer resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the cover insulating layers each include at least one material selected from a group consisting of an epoxy resin, a polyimide resin, and a liquid crystalline polymer resin as taught by Nakamura et al. to the inductive device of Kim et al. so as to protect the inductive from outside elements and also reduce the chances of a short circuit occurring.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0178790) in view of Lee et al. (US 6,030,877) and Okubo et al. (JP 2016225464)(English translation) in further in view Lakrout et al. (US 2018/0100076). 
Regarding claim 17, Kim et al. (figures 1-2/4e and para 0065-0071) discloses all the limitations as noted above but does not expressly discloses wherein insulating walls include a photo acid generator and one or more types of epoxy resins.
Lakrout et al. (para 0093) discloses a teaching a photo acid generator and one or more types of epoxy resins used for insulation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching a photo acid generator and one or more types of epoxy resins used for insulation as taught by Lakrout et al. to the inductive device of Kim et al. so as to enhance application characteristics such reliability, thermal and curing properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837